Order entered July 5, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00307-CR

                             KAMAURIS JOHNSON, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1172084-U

                                         ORDER
       The Court REINSTATES the appeal.

       On May 17, 2016, we abated the appeal and ordered the trial court to make findings

regarding why appellant’s brief was not timely filed.       On June 30, 2016, we received

appellant’s brief and an extension motion. Therefore, in the interest of expediting the appeal,

we VACATE the May 17, 2016 order to the extent it requires findings.

      Appellant’s June 30, 2016 motion to extend the time for filing appellant’s brief is

GRANTED. We ORDER appellant’s brief filed as of the date of this order.

      The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE